DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment and Argument 
The response filed on 5/24/21 presents remarks and arguments to the office action mailed on 11/24/20.  Applicant’s request for reconsideration of the rejection of claims in the last office action has been considered.
Applicant’s arguments have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

 					Status of Claims
Claims 1, 3-8, 13-14, 17, 19, 21-22, 24-25 and 35-39 are pending and under examination in this office action.
Information Disclosure Statement
Rejection necessitated by Third party submission of Information Disclosure Statement

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 3-8, 13-14, 17, 21, 35-36 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Brunengraber et al. (US 5,126,373).
 	With regards to instant claim 1, Brunengraber teaches (R)-3-hydroxybutyrate (see col. 9, lines 1-2) and vitamins and minerals (see col. 5, lines 60+, as required by instant claims 1 and 36) present at a level from 5-100% (as required by instant claims 3, 5, 35see claim 2) and with regards to instant claim 8 comprises at least two different ketone bodies (see col. 9, lines 1+) in a liquid form as a drink  comprising fruit juice (see col. 4, lines 24-30, as required by instant claims 4 and 7) and at least 1% (see col. 4, lines 25-30, as required by instant claim 6) for the treatment of wide variety of disease (see col. 1, lines 15+, as required by instant claim 21) .  With regards to claims 13 and 14, the reference teaches the ketone body (see col2, lines 15-38) in a pharmaceutically acceptable ketone body precursor (see same) wherein the patient is suffering from fat malfunction (see col. 3, lines 51-56), col. 3, lines 33-36). 
	Therefore Brunengraber et al. anticipates instant claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Brunengraber et al. is applied here as above. With regards to a kit, the reference teaches packaging of the composition can be done.
 However fails to teach claims 19, 22, 24-25 and 37-39.  
Veech teaches a method of treating neurodegenerative disorders i.e., memory loss or cognitive dysfunction (i.e., improve memory loss; see claims 1, 6, 22 and 25) administering an effective amount of D-beta-hydroxybutyric acid (see claim 1) and carbohydrate (see 0072, as required by instant claim 19), wherein the administration can improve muscle performance (as required by instant claim 24, see 0119).With regards to claim 39, the flavor can be added from the juice.  Veech teaches the blood ketone is maintained at least 0.5, (i.e., at least 0.1mM, see 0079).

	
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 13-14, 17, 19, 21-22, 24-25 and 35-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of US patent 8642654 as evidenced by Schulte-Mattler et al and Mancuso et al. The claims of the patent are directed to an ingestible composition comprising a compound which is 3-hdyroxybutyl 3-hydroxybutyrate in the form of a drink (see patented claim 2)… and the claims of the instant are to an organoleptically acceptable composition comprising a ketone body or a ketone body precursor including a hydroxybutyrate or derivative thereof and optionally one or more of a salt, vitamins and minerals in the form of a drink (see instant claim 4) for the treatment of muscle fatigue (see claims 21-22).  

It would have been obvious to one of ordinary skill in the art that to have substituted the patented claims to practice the instant claims.  It would have been obvious because upon practicing the administration of the compound recited by the patented claims, will result in the practice of the instant claims. 
In view of the foregoing, the patented claims and the current application claims are obvious variations.
 Applicant argues that the '654 patent explicitly teaches that it is particularly advantageous to use a "palatable" ketone body, such as a compound enriched with respect to the 3R, 3R' enantiomer. The instantly claimed ketone bodies and ketone body esters are chemically distinct from the compound claimed in the '654 patent. In particular, the instantly claimed ketone bodies comprise a salt of 
(R)-3-hydroxybutyrate, an oligomer of (R)-3-hydroxybutyrate, an ester of an oligomer of (R)-3- hydroxybutyrate, or an ester of (R)-3-hydroxybutyrate. Accordingly, the instantly claimed compositions are not limited to 3-hydroxybutyl-3-hydroxybutyrate, and while 3-hydroxybutyl-(R)- 3-hydroxybutyrate falls within the scope of the claimed ketone bodies, the instant claims embrace the racemate and esters other than 1,3-butandiol esters, 
In response, Applicant’s argument is found not persuasive because the instant claim clearly recites 3-hydroxybutyl-3-hydroxybutyrate, whether it is not limited to it or not.  Additionally it is administered in the form of a food (see instant claims 4 and 7) an organoleptically acceptable composition will be the same if the patented claims have the same compound in a food and once administered will suppress appetite as required by instant claim 24 and patented claim 4. Additionally claims require the selection of one compound.
 Applicant’s argument is found not persuasive. 
Claims 1-8, 13-14, 17, 19, 21-22, 24-25 and 35-39 stand rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-40 of US patent application 16/626,293
The claims differ in that the instant recites an organoleptically acceptable composition comprising a ketone body or a ketone body precursor including a hydroxybutyrate or derivative thereof and optionally one or more of a salt and the copending claims recites a method of reducing liver fat in a subject comprising administering to the subject a compound selected from: (i) (R)-3-hydroxybutyrate; (ii) An ester of (R)-3-hydroxybutyrate; and (iii) an oligomer obtainable by polymerizing (R)-3-hydroxybutyrate moieties; or a pharmaceutically acceptable salt or solvate thereof. 
Although the conflicting claims are not completely identical, they are not patentably distinct from each other because once the composition is administered it will treat the human whether it is for reducing liver fat  as recited by the copending claims or for treating cardiovascular condition as required by the instant claims.  It would have been obvious to one of ordinary skill in the art that to have substituted the patented 
In view of the foregoing, the patented claims and the current application claims are obvious variations.
 The above double patenting rejection will be held until a terminal disclaimer is filed. 
Claims1 and 21-22, 24-25 stand provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 and 14-18 of US patent application 16/038,513
The claims differ in that the instant recites an organoleptically acceptable composition comprising a ketone body or a ketone body precursor including a hydroxybutyrate or derivative thereof  and optionally one or more of a salt  and the copending claims recites an ingestible composition which comprises a compound which is (3R)-hydroxybutyl (3R)-hydroxybutyrate. 
Although the conflicting claims are not completely identical, they are not patentably distinct from each other because the preamble an organoleptically composition is just the same composition as that of the copending ingestible composition claims.  It would have been obvious to one of ordinary skill in the art that to have substituted the patented claims to practice the instant claims because upon practicing the administration of the compound recited by the patented claims, will result in the practice of the instant claims.
In view of the foregoing, the patented claims and the current application claims are obvious variations.
Applicant’s argument is found not persuasive because the instant claims are not a continuation of 513 nor of the patent ‘654. 

The provisional rejection of Claims 1 and 21-22, 24-25 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5, 8, 10-12 and 15-17 of US patent application 14/390,495 is withdrawn based on Applicant’s argument.

The rejection of Claims 1-8, 13-14, 17, 19, 21-22, 24-25 and 35-39 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US patent 9,211,275  is withdrawn,  Applicant’s argument found persuasive.

No Claims allowed.


The submission of the IDS necessitated the finality of the rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615
6/16/21